DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 20, 2022, has been reviewed by the examiner and entered of record in the file.  
Claim 1 is amended.
3.	Applicant previously elected Group I, claims 1-13.  Claims 14-17 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
4.	Claims 1, 3, 4, and 6-13 are under examination and are the subject of this office action.
Previous Claim Rejections - 35 USC § 112(b)
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
5.	Claim 13 is/remains rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
	  Claim 13 was previously rejected as being indefinite regarding the limitation, "...wherein montelukast crystals are present in the formulation," which is confusing because it is not clear what is meant by the term "crystals." The term “crystals” is not a limiting element and does not adequately define a solid form or crystalline form of montelukast.  If Applicant intends to recite a polymorphic form, it is the XRDP or other IR spectrum data that distinguishes Applicant’s invention from other known forms and not the term "crystals." In other words, without physical data such as XRDP data, melting point, DSC thermogram or IR spectrum data, it is impossible to distinguish the recited “crystals” form from any other crystalline form of the prior art.  Claim 13 does not contain any description or characteristic physical data that particularly points out and distinctly claims the product that Applicant regards as prepared by his invention.  Furthermore, if Applicant intends to recite a crystalline/ polymorphic form of montelukast in the recited topical formulation, a written description issue will arise, as there is no support for any crystalline/ polymorphic form in the instant disclosure.
	Accordingly, the limitation “wherein montelukast crystals are present in the formulation” has not been further treated on the merits. See In re Steele, 305 F.2d 859,134 USPQ 292 (CCPA 1962). Broadest and reasonable interpretations (BRI) is applied.
Response to Arguments
6.	Applicant traverses this rejection, arguing that claim 13 directly depends from claim 1, which recites a formulation comprising about 0.5 w/w to about 10% w/w montelukast or a pharmaceutically acceptable salt thereof, a gelling agent and water for the treatment of atopic dermatitis wherein the pH of the formulation is less than 6, and wherein the formulation is suitable for topical administration. 
	Applicant argues that they intend to encompass any solid crystalline form by employing the term “crystals,” i.e., Applicant is not reciting a specific crystal form found in the formulation. Applicant's intent is not to recite a distinct polymorphic form. 
	Applicant contends that there is no need for Applicant to "distinguish Applicant's intended crystal forms from any other crystalline forms of the prior art," as claim 1 (from which claim 13 depends) is not directed to crystals, but to montelukast formulations. The distinction is between formulations "with crystals" and formulations "without crystals," and is independent of any specific type of crystal. 

Applicant's arguments have been fully considered but they are not persuasive.  
The term “crystals” is vague and embraces any solid crystalline form(s). Without physical data such as XRDP data, melting point, DSC thermogram or IR spectrum data, it is impossible to distinguish Applicant’s intended “crystals” form(s) from any other crystalline form(s) of the prior art, and preparing a crystalline form of any compound will cause a specific crystalline form, if in the metastable state, to always resort back to the most thermodynamically stable form. As claim 13 does not contain any description or physical data that particularly points out and distinctly claims the product there is no guarantee that Applicant’s crystalline form would remain stable under the recited conditions. Thus Applicants cannot claim a distinct form if they have not provided sufficient evidence that their intended crystal form is the only form that could result from the crystallization process.  
Furthermore, claim 13 is directed to a formulation/ composition comprising montelulast, a gelling agent and water. Taking a specific crystalline form and mixing it with water, creating an aqueous solution, as instantly recited, would put the compound in its free form and not in a crystalline form with any specific X-ray diffraction pattern. In aqueous phases, all physical forms are amorphous. Thus the metastable compound will resort back into its most thermodynamically stable form. Applicants have provided no evidence to ensure that the intended crystal will maintain a specific crystalline form and will not resort back to the free form of the most thermodynamically stable form of the compound while in composition. 
Thus claim 13 fails to identify the intended particular crystalline form or how to obtain such crystals such that one is able to distinguish Applicant’s recited “crystals” form from any other crystalline form of Montelukast in the prior art.
	 As such, the rejection of claim 13 is maintained.

New Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

8.	Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 6 is drawn to the formulation of claim 1, and recites the limitation "wherein the pH is in the range of 5 to 6." However the formulation of claim 1 requires that the pH “is less than 6.” Thus the recitation of a pH of 6 is not congruent with claim 1, and there is insufficient antecedent basis for the limitation in claim 6.
	Applying a broadest reasonable interpretation, claim 6 is construed to mean “wherein the pH is in the range of 5 to less than 6.”

Previous Claim Rejections - 35 USC § 103
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
9.	Claims 1-7, 10 and 13 are/remain rejected under 35 U.S.C. 103 as being unpatentable over Trivedi et al., WO 2007/126865 A2.
	Amended claim 1 is directed to a formulation comprising:
(a) 	about 0.5% w/w to about 10% w/w montelukast or a pharmaceutically acceptable salt thereof;
(b) 	a gelling agent; 
(c)	water;
(d)	an antioxidant (claim 9); and
(e)	a preservative (claim 10);
wherein the pH of the formulation is less than 6 (more specifically, between 5 and 6 (claim 6)), and wherein the formulation is suitable for topical administration.

	Trivedi et al. teach a nasal spray, nasal drops and eye drops, (i.e., topical formulations) comprising 1.1% w/w montelukast sodium, the gelling agent hydroxypropylmethyl cellulose, water, the antioxidant citric acid, and the preservative EDTA, wherein the “pH is… adjusted to… 6.8 + 0.4” (see page 8, Paragraphs 0035-0036). Trivedi et al. teach a topical formulation comprising Montelukast in Example 1, which comprises: 
1 g in 90 g water (i.e., 1.1%) montelukast sodium; 
HPMC (i.e., a gelling agent);
Water;
EDTA (a preservative (see paragraph 0014))
Benzalkonium chloride (preservative (see paragraph 0014));
Citric acid (buffer (see paragraph 0026)),
Sodium monohydrogen phosphate (a buffer (see paragraph 0026)),
wherein the “pH is… adjusted to… 6.8 + 0.4.”
The topical formulation of Example 1 differs from the instantly claimed topical formulation because Example 1 has a pH of 6.4 to 7.2, as opposed to between 5 and 6, as instantly claimed.
Yet, as further taught by Trivedi et al., it is also possible “to adjust the formulation to a pH value of 5.5 to 7.5, preferably 6.0 to 7.1” (see paragraph 0026), which encompasses the scope of “less than 6” as required by claim 1, and “the range of 5 to 6,” as required by claim 6.  
As discussed by MPEP 2144.05, “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists” (citing In re Wertheim, 541 F.2d 257 (CCPA 1976); In re Woodruff, 919 F.2d 1575 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465 (Fed. Cir. 1997)).  
As such, claims 1, 6 and 10 are prima facie obvious.

Claim 3 is drawn to the formulation of claim 1, and limits wherein the concentration of montelukast is 5 % w/w.
Yet, as further taught by Trivedi et al.,”[t]he formulations of the invention… contain 0.0001 to 10… in particular, 0.001 to 5% (weight to weight) of montelukast” (Paragraph 0015), which is within the scope of “5%” as required by instant claim 3.  
As discussed by MPEP 2144.05, “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists” (citing In re Wertheim, 541 F.2d 257 (CCPA 1976); In re Woodruff, 919 F.2d 1575 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465 (Fed. Cir. 1997)).  
As such, claim 3 is prima facie obvious.

	Claim 4 is drawn to the formulation of claim 1, and limits wherein between about 0.5% to about 1% of montelukast is deposited within the skin following topical application.
However, "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
It is noted that claim 4 does not recite any specified area of topical application and time needed for “deposited within the skin”. 
As such, claim 4 is prima facie obvious.

Claim 7 is drawn to the formulation of claim 1, and limits wherein the formulation further comprises a water miscible organic solvent.   
Yet, as further taught by Trivedi et al, several acceptable solvents are taught in paragraph [0013], e.g. the water miscible organic solvents: “water, water containing physiologically relevant salt (e.g. Sodium or potassium chloride), saturated aliphatic mono and polyvalent alcohols which contain 2-4 carbon atoms (for example ethanol, propanol, 1,2-propylene glycol (glycerine), liquid polyglycols…”.  Based on the teachings of Trivedi et al, it would be obvious to one skilled in the art to combine Montelukast with an added water miscible organic solvent particularly when such solvents are known and discussed by Trivedi et al.
As such, claim 7 is prima facie obvious. 

Claim 13 is drawn to the formulation of claim 1, further comprising wherein the montelukast is homogenously suspended (the limitation “wherein montelukast crystals are present" is presently withdrawn, please refer to the above rejection under 35 USC 112(b)).
Yet, as further taught by Trivedi et al., formulations of the invention (solutions, suspensions, oily solutions or suspensions, ointments, emulsions, microemulsions, micellar solutions, creams, gels, aerosol dosage) containing Montelukast are taught in paragraph [0015 on page 4]. There is no indication that the formulation disclosed by Trivedi et al. is a heterogeneous suspension.
As such, claim 13 is also rejected as prima facie obvious. 

Regarding the recitation of the intended use of the topical formulation in lines 2-3 of instant claim 1: “for the treatment of atopic dermatitis,” the claim is directed to a topical pharmaceutical composition, and while the use of a descriptive clause, i.e. “for the treatment of…,” when referring to the contemplated use (i.e. “intended use”) of a claimed compound is proper, it is not a limitation and thus of no significance in determining the patentability thereof over the prior art, please refer to In re Thomas (CCPA 1949) 178 F2d 412, 84 USPQ 132.  
Regarding the additional ingredients in the formulation taught by Trivedi et al, claim 1 recites the transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) (“like the term ‘comprising,’ the terms ‘containing’ and ‘mixture’ are open-ended.”). (“Comprising” is a term of art used in claim language which means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim.); Moleculon Research Corp.v.CBS, Inc., 793 F.2d 1261, 229 USPQ 805 (Fed. Cir. 1986); In re Baxter, 656 F.2d 679, 686, 210 USPQ 795, 803 (CCPA 1981); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948).  

Response to Arguments
10.	Applicant traverses the obviousness rejection, arguing the following points: 
i. 	Applicant argues that Trivedi does not provide a formulation suitable for topical administration since the formulations exemplified by Trivedi are suitable for administration to the sinus, nasal linings, and conjunctival sac of the eye, which would be expected to have low viscosity, resulting in run-off. 

Applicant's arguments have been fully considered but they are not persuasive. At the outset, regarding Applicant’s argument that Trivedi does not exemplify topical administration, (i.e., the formulations taught by Trivedi are suitable for administration to the sinus, nasal linings, and conjunctival sac of the eye), the examiner directs Applicant to the teaching of Djupesland, in which nasal and sinus administration are considered topical delivery techniques for local or systemic administration of drugs (see abstract).
Moreover, Trivedi specifically teaches the use of thickening agents to increase viscosity, i.e. “it is possible to add thickening agents to the solutions to prevent the solution from flowing out of the nose too quickly and to give the solution a viscosity of about 1.2 to 5,” (paragraph [0024]).
See also MPEP 2141.02 VI, Allied Erecting v. Genesis Attachments, 825 F.3d 1373,1381,119 USPQ2d 1132,1138 (Fed. Cir. 2016). (“Although modification of the movable blades may impede the quick change functionality disclosed by Caterpillar, ‘[a] given course of action often has simultaneous advantages and disadvantages, and this does not necessarily obviate motivation to combine,’" (quoting Medichem, SA. v. Rolabo, S.L., 437 F.3d 1157,1165, 77 USPQ2d 1865,1870 (Fed Cir. 2006) (citation omitted)). Thus, "the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed...." In re Fulton, 391 F.3d 1195,1201,73 USPQ2dii4i, 1146 (Fed. Cir. 2004). In this case, the fact that the pH ranges taught by Trivedi are suitable for nasal delivery, and are less suitable for topical delivery, does not discredit the previous teaching of the topical formulation comprising montelukast, a gelling agent and water in a concentration and pH range that reads on instant claim 1. 
In this case, the claim would have been obvious since the recited composition was known in the prior art and one skilled in the art could have administered said composition by known methods (since without further limitation added to the claim, a “topical” composition embraces nasal and sinus delivery) and the composition would have yielded nothing more than predictable results to one of ordinary skill in the art, i.e. successful treatment of atopic dermatitis. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


ii.	In response to the Interview of January 18, 2022, in which the Examiner requested clarification of the criticality of montelukast formulations having a pH of less than 6, (i.e., a direct comparative analysis to Trivedi), Applicant submits a Second Declaration of Dr. Vered Rosenberger on May 20, 2022, in which Dr. Rosenberger demonstrates that attempts to make montelukast nasal spray formulations based on Example 1 of Trivedi were unsuccessful. Applicant found that the formulations prepared following Trivedi's example showed signs of physical instability including lumps, precipitation and turbidity. 
Applicant submits that the inoperability of the Trivedi reference was evidenced at a pH of 5.5, pH of 6.8 and pH of 7.5-8.0, wherein the lumps, precipitation and turbidity occurred almost immediately upon the addition of the formulation components, and did not resolve over time, even under accelerated conditions. Dr. Rosenberger found that the prepared formulations could not be filtered through a 0.2 micrometer filter and it would be impossible to use the formulations with a conventional pump sprayer as described by Trivedi. Dr. Rosenberger concludes that a skilled artisan reading Trivedi would arrive at an instable, non-homogeneous formulation, and would have no reason to select a montelukast formulation with the claimed pH of less than 6. 
Applicant alleges that it is impossible to compare the claims to Trivedi, as Trivedi is inoperable for its intended purpose. Applicant contends that since the formulation described in Trivedi was not enabled at the time of the claimed invention, the prima facie case of obviousness has not been established due to the lack of operability and enablement of the cited art. 

Applicant's arguments have been fully considered but they are not persuasive. As noted by MPEP 716.07, citing In re Michalek, 162 F.2d 229 (CCPA 1947) and In re Reid, 179 F.2d 998 (CCPA 1950) “[t]he failures of experimenters who have no interest in succeeding should not be accorded great weight”.  Indeed, “since in a patent it is presumed that a process if used by one skilled in the art will produce the product or result described therein, such presumption is not overcome by a mere showing that it is possible to operate within the disclosure without obtaining the alleged product. In re Weber, 405 F.2d 1403, 160 USPQ 549 (CCPA 1969).  It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker”.  For example, an ordinarily skilled artisan desiring to practice Example 1 of Trivedi might consider adding more penetration enhancer to reduce the turbidity.
As such, the argument that the formulations exemplified by Trivedi are “ inoperable for its intended purpose” is not found persuasive.

iii.	 Applicant argues that one reading Trivedi would have no reason to select a montelukast formulation with a pH of less than 6. Applicant refers to the first Declaration of Dr. Vered Rosenberger, demonstrating that impurity levels were higher in montelukast formulations having a pH of 7.3 and 8.8 than they were in the formulation having a pH of 5.6, such that a pH of less than 6 is critical to the chemical stability of the montelukast active ingredient. Applicant found that the featured montelukast formulation with a pH value of less than 6 demonstrates unexpected results, i.e., is critical for the stability of topical montelukast formulations. 

Applicant's arguments have been fully considered but they are not persuasive.
However, that criticality is specific to Applicant’s own Formulation 1 of the Rosenberger Declaration of 7/19/21, as evidenced by the fact that instant claim 1 embraces other formulations having the exact ingredients as claimed, in the exact amounts, and having pH less than 6, that do not demonstrate the unexpected property of chemical stability. Please refer specifically to Formulation A of the Rosenberger Declaration of 5/20/22, comprising 1 g Montelukast sodium, 0.05 g edeticacid disodium salt and 0.68 g sodium chloride, alkyl-benzyldimethylammonium chloride and citric acid, having a pH value of 5.5, which ingredients are presently embraced by instant claim 1, and which formulation does not demonstrate the desired chemical stability. As such, formulations presently embraced by the instant claims fail to demonstrate unexpectedly beneficial results.
	Applicant is reminded that “the objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support”.  In re Clemens, 622 F.2d 1029 (CCPA 1980).  Thus, in In re Peterson, 315 F.3d 1325 (Fed. Cir. 2003), factual evidence demonstrating a greater than expected result from the addition of 2% of an ingredient did not evidence unexpected results for the entire claimed range of about 1-3% of the ingredient.  Rather, the nonobviousness of a broader range or genus can only be established by evidence based on unexpected results of a narrower range or genus when one of ordinary skill in the art would be able to determine a trend in the exemplified data allowing said artisan to reasonably extend the probative value thereof.  In re Kollman, 595 F.2d 48 (CCPA 1979).  In the instant case, the claims are drawn to a composition suitable for topical administration comprising 0.5% to 10% montelukast, any gelling agent, water, any organic solvent, any penetration enhancer, any antioxidant, any preservative etc whereas only the composition of Formulation 1 of the Declaration of 7/19/21 has demonstrated unexpected chemical stability.  

Previous Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
11.	Claims 8, 9, 11, and 12 are/remain rejected under 35 U.S.C. 103 as being unpatentable over Trivedi et al, WO 2007/126865 A2, in view of Schlesinger et al., WO 2008/105803 A1.
 Claim 1 is addressed in detail in the 35 USC 103 rejection, above.
Claim 8 is drawn to the formulation of claim 1, further comprising a penetration enhancer. 
The topical formulation of Example 1 of Trivedi et al. differs from claim 8 in that Example 1 does not specifically teach a penetration enhancer.
Yet, as further taught by Schlesinger et al., a topical dosage form comprising a leukotriene receptor antagonist, specifically naming montelukast or a pharmaceutically acceptable salt thereof is taught in paragraphs [0023]-[0024], for the treatment of atopic dermatitis (see paragraph [0029], line 14), and teach additional components including excipients, solvents, permeation enhancers, emulsifiers, antioxidants, chelating agents, paraben preservatives, gelling agents, occlusive ingredients, oils, lubricants and pH adjusters in paragraphs [0031]-[0046]. Schlesinger et al discuss various permeation enhancers in paragraphs [0031], [0033] to [0037]. Based on the combined teachings of Trivedi et al and Schlesinger et al, it would be obvious to one skilled in the art to combine Montelukast with an added penetration enhancer particularly when such enhancers are known and discussed by Schlesinger et al.
As such, claim 8 is prima facie obvious.

Claim 9 is drawn to the formulation of claim 1, further comprising an antioxidant.
The topical formulation of Example 1 of Trivedi et al. differs from claim 9 in that Example 1 does not specifically teach an antioxidant.
Yet, as further taught by Schlesinger et al, additional components including excipients, solvents, permeation enhancers, emulsifiers, antioxidants, chelating agents, paraben preservatives, gelling agents, occlusive ingredients, oils, lubricants and pH adjusters, are taught in paragraphs [0031]-[0046]. Schlesinger et al discuss employing an antioxidant in paragraph [0033] lines 10-11, paragraph [0034] line 16, paragraph [0035] lines 11-12, paragraph [0036] lines 15-16. Based on the combined teachings of Trivedi et al and Schlesinger et al, it would be obvious to one skilled in the art to combine Montelukast with an added antioxidant, particularly when such antioxidants are known and discussed by Schlesinger et al.
As such, claim 9 is prima facie obvious. 

Claims 11 and 12 are drawn to the formulation of claim 1, further comprising the specific ingredients named in tables a), b), c) or d).
The topical formulation of Example 1 of Trivedi et al. differs from claims 11 and 12 in that Example 1 does not specifically teach the ingredients named in tables a), b), c) or d). 
Yet, as further taught by Schlesinger et al, additional components including excipients, solvents, permeation enhancers, emulsifiers, antioxidants, chelating agents, paraben preservatives, gelling agents, occlusive ingredients, oils, lubricants and pH adjusters, are taught in paragraphs [0031]-[0046]. Schlesinger et al discuss suitable solvents, e.g. water and alcohols in paragraph [0042].  Schlesinger et al teach paraben preservatives (paragraph [0032], lines 13-16).  Schlesinger et al teach penetration enhancers, e.g. DMSO (see paragraph [0042], line 6.  Schlesinger et al discuss suitable gelling agents in paragraphs [0037]-[0039], e.g. 16arbopol in line 6 of paragraph [0038] on page 12, and hydroxyethyl-cellulose in line 3 of paragraph [0039]. Schlesinger et al teach a pH adjusting agent in paragraph [0034] line 4.  Schlesinger et al teach suitable emulsifiers in paragraph [0041].  Schlesinger et al discuss employing a chelating agent, lubricant and antioxidant in paragraph [0033] lines 10-11, paragraph [0034] line 16, paragraph [0035] lines 11-12, paragraph [0036] lines 15-16. 
Regarding the concentration of montelukast in instant claim 12, Schlesinger et al teach that the active ingredient is present in an amount of from 1 to 99% by weight/weight of the formulation (see paragraph [0024], line 6). The prior art does not disclose the exact claimed weight values of formulations a), b), c) and d) of claim 12, but does overlap: in such instances even a slight overlap in range establishes a prima facie case of obviousness, In re Peterson. 65 USPQ2d 1379, 1382 (Fed. Cir. 2003). In this regard, Schlesinger et al teach that “In one embodiment of the present invention, the oil phase may be comprised of petrolatum and a fatty alcohol such as cetyl or stearyl alcohol. In another embodiment of the present invention, the aqueous phase may exceed the oil phase in volume, and may contain a humectant. In another embodiment of the present invention, the emulsifier in a cream formulation may be a nonionic, anionic, cationic or amphoteric surfactant. For an oil-in-water emulsion, the water phase of the cream may contain between about 20 and about 60% w/w of water, between about 1 and about 15% w/w of at least one emulsifier, up to about 50% w/w of an oil phase, and up to about 1 % w/w of a preservative such as a paraben. The oil phase of the cream may contain up to about 40% w/w of a solvent, up to about 15% w/w of at least one emulsifier, up to about 40% w/w of an oil phase, and up to about 1 % w/w of a preservative such as a paraben” (see paragraph [0032]). The oil phase of the lotion may contain up to about 40% w/w of at least one solvent such as glycerin and cetyl alcohol, up to about 10% w/w of an absorbent base such as petrolatum, up to about 5% w/w of an antioxidant such as isopropyl palmitate, up to about 5% w/w of an oil phase such as dimethicone, and up to about 1 % w/w of a preservative such as a paraben ” (See [0034]). In some embodiments, the topical formulation of the invention comprises a polar aprotic solvent, preferably selected from any one or more of the following: dimethylsulfoxide, dimethylacetamide, dimethylformamide or N-methylpyrrolidone. Dimethylsulfoxide is most preferred. The amount of the solvent in the topical formulation is preferably about 25-90% by weight, more preferably about 50-80% by weight, based on the total weight of the excipients in the formulation (i.e., not including the active agent(s)) (See paragraph [0042]. 
Regarding the concentrations of the additional recited ingredients in instant claim 12, normally it is to be expected that a change in concentration would be a patentable modification.  Under some circumstances, however, changes such as these may impart patentability to a process if the particular changes claimed produce a new and unexpected result which result is different in kind and not merely in degree from the results of the prior art.  Such ranges are termed “critical” ranges, and the Applicant has the burden of proving such criticality.  However, even if Applicant’s modification results in great improvement and utility over the prior art, it may still not be patentable if the modification was within the capabilities of one skilled in the art.  More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  	Thus, based on the teachings and recitations of Trivedi et al in view of Schlesinger et al, it would be obvious to one skilled in the art to employ montelukast with the added recited ingredients in a topical formulation useful in the treatment of atopic dermatitis, particularly when all ingredients/elements are known and discussed by Schlesinger et al. One skilled in the art would expect that a topical formulation comprising montelukast combined with various additional elements that are known in the art and disclosed by Shlesinger et al would yield predictable results, i.e. a topical formulation useful for treating the known dermatological condition atopic dermatitis. 	As such, claims 11 and 12 are prima facie obvious.

Response to Arguments 
12.	Applicant traverses the obviousness rejection over Schlesinger et al, arguing that “[c]laim 1 has been amended to recite the features of claim 2, which was not rejected in view of Schlesinger. In view of the foregoing remarks, Applicant respectfully requests reconsideration and withdrawal of the rejections under 35 U.S.C. 103.” 

Applicant's arguments have been fully considered but they are not persuasive. Applicant has not addressed the previous rejection of claims 8, 9, 11, and 12 over Trivedi et al in view of Schlesinger et al, the rejections of claims 8, 9, 11 and 12 are maintained.

Previous Double Patenting Rejections 
13.	Claims 1, 3, 4, 7, 8, 10 and 13 are/remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,548,837 B1. 
Although the claims at issue are not identical, they are not patentably distinct from each other because amended claim 1 recites a formulation comprising about 0.5 % w/w to about 5 % w/w montelukast or a pharmaceutically acceptable salt thereof, a gelling agent and water for the treatment of atopic dermatitis, wherein the formulation is suitable for topical administration. Instant claim 3 recites the topical formulation of claim 1, wherein the concentration of montelukast or a pharmaceutically acceptable salt is 5 %w/w. Instant claim 4 recites recites the topical formulation of claim 1 wherein between about 0.5% to about 1% of montelukast is deposited within the skin following topical application.  Instant claim 7 recites the topical formulation of claim 1, wherein the formulation further comprises a water miscible organic solvent.  Instant claim 8 recites the topical formulation of claim 1, wherein the formulation further comprises a penetration enhancer. Instant claim 10 recites the topical formulation of claim 1, wherein the formulation further comprises a preservative. Instant claim 13 recites the topical formulation of claim 1, wherein the montelukast is homogenously suspended in the formulation (the limitation “wherein montelukast crystals are present" is presently withdrawn, please refer to the above rejection under 35 USC 112(b)). 
Claim 1 of the prior ‘837 patent recites a method of treating atopic dermatitis, comprising the step of: administering a homogeneous topical formulation comprising Montelukast or a pharmaceutically acceptable salt thereof and at least one gelling agent selected from the group consisting of hyaluronic acid and a salt thereof, a cellulose derivative, a carbomer, and a polymer of acrylic acid, to a patient in need, wherein the concentration of Montelukast is from about 0.5% weight/weight to about 10% weight/weight. Claim 2 recites the method of claim 1, wherein Montelukast is essentially suspended or is solubilized in the formulation. Claim 3 recites the method of claim 1, wherein the concentration of Montelukast or a pharmaceutically acceptable salt is between about 5% w/w to about 10% w/w. Claim 4 recites the method of claim 1, wherein between about 0.5% to about 1% of Montelukast is deposited within the skin following topical application. Claim 5 recites the method of claim 1, wherein the formulation further comprises a water miscible organic solvent.  Claim 6 recites the method of claim 1, wherein the formulation further comprises a penetration enhancer. Claim 7 recites the method of claim 1, wherein the formulation further comprises a preservative. 	
The instant claims simply claim the same topical formulation comprising Montelukast or a pharmaceutically acceptable salt thereof (drafted in terms of its future intended use), that is recited in the method of treatment claims of the ‘837 patent. Nothing unobvious is seen in one of skill in the art preparing the topical formulation comprising Montelukast or a pharmaceutically acceptable salt thereof, with the same ingredients and in the same concentration range that is previously taught and recited in the ‘837 patent. 
Response to Arguments
14.	Applicant has requested that this rejection be held in abeyance until a final disposition of the claims is determined. 
	Accordingly, the previous double patenting rejection of clams 1, 3, 4, 7, 8, 10 and 13 is presently maintained. 
Claim Objections
15.	Claims 11 and 12 are objected to because of the following informalities:  claims 11 and 12 are missing a period at the end of each claim. Appropriate correction is required.

Conclusion 
16.	In conclusion, claims 1, 3, 4, and 6-17 are present in the application.  Claims 14-17 are currently withdrawn from consideration. Claims 1, 3, 4, and 6-13 are rejected.  No claim is presently allowable. 

Correspondence 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L COPPINS whose telephone number is (571)272-0680. The examiner can normally be reached Monday-Friday 8:30AM-5PM EST.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JANET L COPPINS/Examiner, Art Unit 1628  

/CRAIG D RICCI/Primary Examiner, Art Unit 1611